UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-22140 META FINANCIAL GROUP, INC. ® (Exact name of registrant as specified in its charter) Delaware 42-1406262 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 121 East Fifth Street, Storm Lake, Iowa50588 (Address of principal executive offices) (712) 732-4117 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESxNO o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). YESxNO o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.(Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o YESxNO Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class: Outstanding at August 4, 2011: Common Stock, $.01 par value 3,117,363 Common Shares META FINANCIAL GROUP, INC. FORM 10-Q Table of Contents Part I.Financial Information Page No. Item 1. Financial Statements (Unaudited): Condensed Consolidated Statements of Financial Condition as of June 30, 2011 and September 30, 2010 1 Condensed Consolidated Statements of Operations for the Three And Nine Months Ended June 30, 2011 and 2010 2 Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended June 30, 2011 and 2010 3 Condensed Consolidated Statements of Changes in Shareholders' Equity for the Nine Months Ended June 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended June 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosure About Market Risk 44 Item 4. Controls and Procedures 46 Part II.Other Information Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. Removed and Reserved 48 Item 5. Other Information 48 Item 6. Exhibits 48 Signatures 49 i Table of Contents META FINANCIAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Financial Condition (Dollars in Thousands, Except Share and Per Share Data) (Unaudited) ASSETS June30, 2011 September30, 2010 Cash and cash equivalents $ $ Investment securities available for sale Mortgage-backed securities available for sale Loans receivable - net of allowance for loan losses of $4,882 at June 30, 2011 and $5,234 at September 30, 2010 Federal Home Loan Bank Stock, at cost Accrued interest receivable Bond insurance receivable Premises, furniture, and equipment, net Bank-owned life insurance Foreclosed real estate and repossessed assets Goodwill and intangible assets MPS accounts receivable Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES Non-interest-bearing checking $ $ Interest-bearing checking Savings deposits Money market deposits Time certificates of deposit Total deposits Advances from Federal Home Loan Bank Securities sold under agreements to repurchase Subordinated debentures Accrued interest payable Contingent liability Accrued expenses and other liabilities Total liabilities SHAREHOLDERS’ EQUITY Preferred stock, 800,000 shares authorized, no shares issued or outstanding - - Common stock, $.01 par value; 5,200,000 shares authorized, 3,372,999 shares issued, 3,117,363 and 3,111,413 shares outstanding at June 30, 2011 and September 30, 2010, respectively 34 34 Additional paid-in capital Retained earnings - substantially restricted Accumulated other comprehensive income Treasury stock, 255,636 and 261,586 common shares, at cost, at June 30, 2011 and September 30, 2010, respectively ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements. 1 Table of Contents META FINANCIAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (Dollars in Thousands, Except Share and Per Share Data) Three Months Ended Nine Months Ended June 30, June 30, Interest and dividend income: Loans receivable, including fees $ Mortgage-backed securities Other investments Interest expense: Deposits FHLB advances and other borrowings Net interest income Provision for loan losses ) 25 Net interest income after provision for loan losses Non-interest income: Card fees Deposit fees Bank-owned life insurance income Loan fees 69 68 Gain on sale of securities available for sale, net - Other income 91 ) Total non-interest income Non-interest expense: Compensation and benefits Card processing expense Occupancy and equipment expense Legal and consulting expense Marketing Data processing expense Goodwill impairment - - - Other expense Total non-interest expense Income (loss) before income tax expense (benefit) ) Income tax expense (benefit) ) Net income (loss) $ ) $ $ $ Earnings (loss) per common share: Basic $ ) $ $ $ Diluted $ ) $ $ $ See Notes to Condensed Consolidated Financial Statements. 2 Table of Contents META FINANCIAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (Unaudited) (Dollars in Thousands) Three Months Ended Nine Months Ended June 30, June 30, Net income (loss) $ ) $ $ $ Other comprehensive income: Change in net unrealized gains on securities available for sale Gains realized in net income - Deferred income tax effect Total other comprehensive income Total comprehensive income $ See Notes to Condensed Consolidated Financial Statements. 3 Table of Contents META FINANCIAL GROUP, INC.® AND SUBSIDIARIES Condensed Consolidated Statements of Changes in Shareholders' Equity (Unaudited) For the Nine Months Ended June 30, 2011 and 2010 (Dollars in Thousands, Except Share and Per Share Data) Accumulated Other Additional Comprehensive Total Common Paid-in Retained Income (Loss), Treasury Shareholders’ Stock Capital Earnings Net of Tax Stock Equity Balance, September 30, 2009 $
